             Case:20-01947-jwb         Doc #:450 Filed: 04/07/2021       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN



 In re                                                Chapter 11

 BARFLY VENTURES, LLC., et al.1,                      Case No. 20-01947
                                                      Hon. James W. Boyd
                                                      (Jointly Administered)

                         Debtors.


                                    CERTIFICATE OF SERVICE

         I hereby certify that on April 7, 2021 I filed (i) the Supplemental Fee Statement of Sugar

Felsenthal Grais & Helsinger, LLP Pursuant to Final Application for Compensation &

Reimbursement of Expenses as Counsel to the Official Committee of Unsecured Creditors, and (ii)

the Supplemental Fee Statement of Jaffe Raitt Heuer & Weiss, P.C. Pursuant to Final Application

for Compensation & Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors (collectively, the “Supplemental Fee Statements”) with the Clerk of the Court

for the United States Bankruptcy Court for the Western District of Michigan using the CM/ECF




1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).



5202394.v1
             Case:20-01947-jwb        Doc #:450 Filed: 04/07/2021           Page 2 of 2




System, which sent notification of such filing to all attorneys and parties of record registered

electronically.

         I further certify that I served the Supplemental Fee Statements by electronic mail, on April

7, 20201, on: (i) BarFly Ventures, LLC, c/o Mark A. Sellers, III, mark@barflyventures.com; (ii)

Pachulski Stang Ziehl & Jones LLP (Attn. John Lucas), jlucas@pszjlaw.com; (iii) Warner

Norcross + Judd LLP (Attn. Elisabeth M. Von Eitzen), evoneitzen@wnj.com; (iv) the United

States Trustee (Attn. Michael Maggio), michael.v.maggio@usdoj.gov; (v) Rayman & Knight

(Attn: Steve Rayman), slr@raymanknight.com; and (vi) Paul Hastings LLP (Attn: Nathan S.

Gimpel), nathangimpel@paulhastings.com.

                                               Respectfully submitted by,

Dated: April 7, 2021                           JAFFE RAIT HEUER & WEISS, P.C.

                                               By:    /s/ Paul R. Hage
                                               Paul R. Hage (P70460)
                                               27777 Franklin Road, Suite 2500
                                               Southfield, MI 48034
                                               (248) 351-3000
                                               phage@jaffelaw.com

                                               -and-

                                               SUGAR FELSENTHAL GRAIS &
                                               HELSINGER, LLP

                                               Michael A. Brandess
                                               30 N. LaSalle Street, Suite 3000
                                               Chicago, IL 60602
                                               (312) 704-9400
                                               mbrandess@sfgh.com

                                               Counsel for the Official Committee of Unsecured
                                               Creditors of Barfly Ventures, LLC




                                                  2
5202394.v1
